Citation Nr: 0014853	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to May 1966.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an increased evaluation of 20 percent 
disabling was granted for lumbosacral strain.  The veteran 
has indicated disagreement with the assigned evaluation.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).
FINDING OF FACT

Lumbosacral strain is manifested by muscle spasm, range of 
motion of zero degrees extension to 70 degrees extension with 
pain; right lateral flexion to 30 degrees with pain and left 
lateral flexion to 35 degrees; x-ray findings of minimal 
degenerative changes; and complaints of back pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent disabling for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.71, Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).
When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  

Evidence

Service medical records show treatment for complaints of back 
pain secondary to a fall in August 1965.  In November 1967, 
service connection was granted for chronic lumbar strain.  
Post-service records show treatment for a contusion of the 
lumbar spine, dating to an October 1990 on-the-job injury 
which occurred when a piece of equipment fell and hit the 
veteran on the back.  Following this injury, he complained of 
increased back pain and findings included tenderness in the 
area of the old back injury which dated to the time of 
military service.  

On private neurologic consultation in November 1996, 
examination of the coordinative functions revealed no 
abnormalities of the extremities or gait.  The motor system 
was normal for tone, size, and strength throughout, and there 
were no sensory abnormalities.  Deep tendon reflexes were 
normoactive and symmetrical.  Neurologic examination was 
essentially normal and it was noted that he had chronic back 
low back pain without symptoms to suggest radiculopathy.  The 
pain was described as likely to be mechanical or 
osteoarthritic.  A November 1996 MRI report indicates the 
following impressions:  (1) normal lumbar height and 
alignment, with early degenerative desiccation at the L2-3 
level noted incidentally; (2) mild degenerative wedging at 
T12; (3) no herniated disc or significant bulging annulus 
noted; and (4) no central spinal or neural foraminal stenosis 
noted.

A March 1997 disability examination report shows that the 
veteran had been placed on disability in February 1996 
because of pain in his back and foot pain secondary to 
residuals of gunshot wounds to his feet.  He indicated that 
the biggest problem with regard to the back was when he tried 
to bend over and then stand up again.  

In the sitting position, the deep tendon reflexes of the 
knees were 3/4 bilaterally and the ankles were 2/4 
bilaterally.  Straight leg raising was negative and 
quadriceps strength was normal.  In the supine position, 
there was normal strength of the great toe extensors, 
anterior and posterior tibial muscles, and the peroneal and 
gastroc muscles.  In the supine position he had straight leg 
raised to 80 degrees with some tightness in the hamstrings 
bilaterally.  He complained of pain on the right from 60 
degrees up and pain was not increased with dorsiflexion of 
the foot or flexion of the knee or abdomen and Patrick's sign 
was negative.  The examiner felt that the veteran had mild 
degenerative disc disease with mild spurring in the lumbar 
area with chronic lumbosacral strain.  Actual range of motion 
of the lumbar spine was from 25 degrees of extension to 70 
degrees of flexion, as compared with a normal range of 30 
degrees extension to 90 degrees of flexion.  Right lateral 
flexion and left lateral flexion were to 25 degrees, as 
compared with a normal range of 30 degrees, and right lateral 
rotation and left lateral rotation were 20 degrees, as 
compared with a normal range of 30 degrees.  Straight leg 
raising was 80 degrees on the right and on the left, as 
compared with a normal range of 90 degrees.   

The examiner felt that the veteran could lift 20 pounds 
frequently and 50 pounds occasionally.  He could stand and 
walk for 2 hours but less than 6 hours, and he could sit less 
than 6 hours.  Pushing and pulling was limited in the lower 
extremities; he could occasionally climb, balance, bend, 
kneel, and crawl; and reaching, handling, and fingering were 
unlimited.  A March 1997 lumbar spine x-ray report revealed a 
slightly accentuated lumbar lordosis with minimal 
osteoarthritic changes in the lower facet joints and minimal 
dextroscoliosis.  

On VA examination in September 1997, objective findings 
included decreased sensation in the left upper thigh, spasm 
of the right paralumbar muscles, and back flexion of 70 
degrees with obvious pain and extension to zero degrees.  
Right lateral flexion was 30 degrees with obvious pain and 
left lateral flexion was 35 degrees.  Knee jerk was 2+ on the 
left and 3 on the right, and ankle jerk was 2+ and equal.  
Other than the knee jerk abnormalities and decreased 
sensation of the left upper inner leg, no other neurosensory 
changes of the lower extremities were noted.  
He walked slightly bent forward and the musculature of the 
back was spastic.  X-rays showed preservation of the lumbar 
vertebral body heights and mild anterior wedge collapse of 
the 12th thoracic vertebral body.  Pedicles were intact and 
slight nonspecific side bending to the left of midline was 
noted, as were minimal degenerative changes.  Diagnoses 
included degenerative joint disease, lumbar spine, and wedge 
anterior compression fracture, 12th thoracic vertebra.  

In March 2000, the veteran was afforded a personal hearing 
before the undersigned Board Member.  He testified that he 
was currently medically retired from Georgia Power and he was 
receiving Social Security disability benefits.  He also 
indicated that he cannot pick up his grandson because of his 
back problems.  The veteran reported current symptoms of 
intermittent back pain, with stabbing pains through the back 
and burning with radiation from the buttocks on down.  He 
testified that that he had received some medication from VA 
for pain and inflammation but in the last five months he 
hadn't messed with them.  He also indicated that he had 
insurance and he was getting treatment from a private doctor.  
He stated that he was pursuing a compensation claim because 
his lifestyle had been cut down considerably due to his old 
back injury.  At the time of the hearing, it was agreed that 
the claims file would be held open for 30 days so that the 
veteran could submit additional evidence in the form of 
treatment records from his private physician, Dr. Moody, and 
the veteran indicated that he would submit such records.  

Analysis

The veteran contends that an evaluation in excess of 20 
percent disabling is warranted for his service-connected 
lumbosacral strain.  This disability is currently rated as 20 
percent disabling under Diagnostic Code 5295.  Diagnostic 
Code 5295 provides an evaluation of 20 percent disabling 
where there is muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in a standing 
position.  An evaluation of 40 percent disabling is warranted 
where the lumbosacral strain is severe, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Having reviewed the record, the Board has determined that an 
evaluation in excess of 20 percent disabling is not warranted 
for lumbosacral strain.  On recent VA examination, there was 
no evidence of positive Goldthwaite's sign.  Range of motion 
was from zero degrees of extension to 70 degrees of flexion 
with obvious pain, a finding which is not indicative of 
marked limitation of motion.  While x-rays showed findings of 
slight nonspecific side bending to the left of midline, 
listing of the whole spine to the opposite side is not 
demonstrated.  Lumbar spine x-rays showed that the vertebral 
body heights were preserved and there is no evidence of joint 
space narrowing.  The March 1997 disability examiner felt 
that the veteran could occasionally climb, balance, bend, 
kneel, and crawl, and thus, the evidence does not suggest 
abnormal mobility on forced motion.  There is some loss of 
lateral spine motion and minimal degenerative/osteoarthritic 
changes are shown by x-ray; however, in the Board's view the 
evidence does not suggest that there is loss of lateral spine 
motion of such a degree as to indicate severe symptomatology.  
For these reasons, the Board is of the opinion that an 
increased evaluation is not warranted for lumbosacral strain 
under Diagnostic Code 5295.  

In the Board's view, the symptomatology associated with the 
service-connected lumbar strain is consistent with a 20 
percent rating.  VA examination findings included right 
paralumbar muscle spasm and obvious pain on flexion and right 
lateral extension.  He walked slightly bent forward and the 
musculature of the back was spastic.  X-ray findings included 
mild degenerative changes and subjective complaints include 
pain.  Thus, the evidence shows that the veteran's lateral 
spine motion is limited as a result of pain and the back 
disability is productive of muscle spasm.  As such, the 
symptomatology currently exhibited by the service-connected 
back disability most closely approximates the criteria for a 
20 percent rating.  

The Board has also considered application of additional 
diagnostic criteria pertaining to evaluation of back 
disabilities.  Diagnostic Code 5292 provides disability 
evaluations based on objective evidence of limitation of 
motion of the lumbar spine which is slight (10 percent 
disabling), moderate (20 percent disabling), and severe (40 
percent disabling).  On examination in March 1997, range of 
motion was shown to be from zero degrees of extension to 70 
degrees of flexion (as compared with a normal range of zero 
to 90 degrees); 25 degrees of lateral flexion on the right 
and the left as compared to a normal range of 30 degrees; and 
right lateral and left lateral rotation of 20 degrees, as 
compared with a normal range of 30 degrees.  These findings 
are consistent with the findings at the time of the September 
1997 VA examination, at which time right lateral flexion was 
greater at 30 degrees as was left lateral flexion at 35 
degrees.  Thus, the evidence does not indicate that 
lumbosacral strain is productive of severe limitation of 
motion or the functional equivalent of severe limitation of 
motion which would warrant the assignment of a 40 percent 
rating under Diagnostic Code 5292.  

In determining whether a higher evaluation is warranted, the 
Board must also consider whether there is functional 
impairment of the lumbar spine as a result of less movement 
than normal, more motion than normal, weakened movement, 
excess fatigability, incoordination, or pain on movement.  
See Deluca, supra, 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 
recent VA examination shows that pain was noted with flexion 
and right lateral flexion of the lumbar spine.  However, the 
pain associated with the movement of the veteran's spine has 
been recognized with the assignment of a 20 percent rating.  
In essence, there is no more than moderate functional 
impairment.  In addition, the evidence does not indicate that 
pain is productive of severe functional limitation which 
would warrant the assignment of a higher, or 40 percent 
rating.  The Board also notes that lumbar spine range of 
motion is shown to be limited and there is no evidence of 
more motion than normal.  

The evidence also indicates that on examination in March 
1997, findings included deep tendon reflexes of 3/4 in the 
knees and 2/4 in the ankles.  However, straight leg raising 
was negative and quadriceps strength was normal.  In 
addition, there was normal strength of the great toe 
extensors, anterior and posterior tibial muscles, and the 
peroneal and gastroc muscles.  On VA examination in 1997, 
knee jerk abnormalities were noted (knee jerk was 2+ on the 
left and 3 on the right) and there was decreased sensation in 
the left upper thigh; however, no other neurosensory changes 
of the lower extremities were noted.  Thus, the evidence does 
not indicate the manifestation of a severe degree of 
functional impairment as a result of weakness.  On private 
neurologic examination in November 1996, there were no gait 
abnormalities and the motor and sensory systems were normal.  
On examination in March 1997, it was felt that the veteran 
was able to lift 20 pounds frequently and 50 pounds 
occasionally, he could stand for at least 2 hours, and he 
could occasionally climb, balance, bend, kneel, and crawl.  
In the Board's view, the evidence does not suggest that 
function of the veteran's lumbar spine is limited by 
incoordination or excess fatigability such that a 40 percent 
rating is warranted.    

In addition, the record does not include the current 
manifestation of symptoms of intervertebral disc syndrome 
which would warrant a higher rating under Diagnostic Code 
5293.  There is no evidence of ankylosis of the lumbar spine 
which would warrant an increased rating under Diagnostic Code 
5286 or Diagnostic Code 5289.  While the record includes 
findings of a wedge anterior compression fracture of T12, 
service connection has not been granted for a thoracic spine 
disability and the Board may not consider the symptomatology 
associated therewith when evaluating the service-connected 
lumbar spine disability.  See 38 C.F.R. § 4.14 (1999).  Thus, 
there is no evidence of residuals of fractured lumbar 
vertebra which would warrant the assignment of a higher 
rating under Diagnostic Code 5285.  

The Board notes that the veteran appeared at a personal 
hearing before the undersigned.  His testimony was credible 
and consideration has been given to his contentions, as he is 
competent to report about that which he has personal 
knowledge, such as his symptomatology.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  The veteran was advised and 
provided with additional time to submit private medical 
records, including the reports of examinations conducted by 
his private physician.  However, no such medical records were 
submitted.  38 C.F.R. § 3.103 (1999).

Ultimately, we are presented with evidence that the veteran 
retains good functional use of the back and may perform acts 
of bending, kneeling, crawling, reaching, sitting, standing 
and lifting weight.  His actual range of motion appears to be 
no different than his functional range of motion.  Therefore, 
the veteran's functional impairment is no more than moderate 
in degree.  In addition, since Diagnostic Code 5295 
specifically contemplates osteoarthritic changes and loss of 
motion, the veteran may not receive a separate evaluation for 
limited motion under Code 5292.  38 C.F.R. § 4.14 (1999).

For the reasons stated above, therefore, the Board finds that 
the preponderance of the available evidence weighs against 
granting an evaluation in excess of 20 percent disabling for 
lumbar strain.  As the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.  



ORDER

An evaluation in excess of 20 percent disabling for 
lumbosacral strain is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


